IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



WR-68,832-01




EX PARTE RAY JASPER




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 1999-CR-2645A IN THE 187TH DISTRICT COURT
BEXAR COUNTY



           Per Curiam.  HERVEY, J., not participating. 

O R D E R

           This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071 of the Texas Code of Criminal Procedure.
           On January 11, 2000, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  This Court
affirmed Applicant’s conviction and sentence on direct appeal.  Jasper v. State, 61 S.W.3d
413 (Tex. Crim. App. 2001).  
           In his application, Applicant presents thirty-two allegations in which he challenges
the validity of his conviction and resulting sentence.  The trial court held an evidentiary
hearing and entered findings of fact and conclusions of law.
           This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial court’s findings of fact and conclusions of law.  Based upon the trial
court’s findings and conclusions and our own review, we deny relief.
           IT IS SO ORDERED THIS THE 20TH DAY OF AUGUST, 2008.
 
Do Not Publish